            Case 1:21-cv-01169-TCB Document 64 Filed 06/09/21 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION



   L. LIN WOOD, JR.,

                           Plaintiff,                            CIVIL ACTION FILE

   vs.                                                           NO. 1:21-cv-1169-TCB

   PAULA J. FREDERICK, CONNIE S. COOPER,
   JEFFREY R. HARRIS, CASEY CARTER
   SANTAS, PATRICIA F. AMMARI, KAYLA E.
   COOPER, ELIZABETH L. FITE, ELLISSA B.
   HAYNES, MARGARET W. SIGMAN PUCCINI,
   SHERRY BOSTON, ELIZABETH POOL O'NEAL,
   DAVID F. RICHARDS, JENNIFER D. WARD,
   MICHAEL FULLER, SR., JENNIFER ELIZABETH
   DUNLAP, CHRISTIAN J. STEINMETZ, III,
   BRANDON L. PEAK, TOMIEKA DANIEL,
   CHRISTOPHER SUTTON CONNELLY, MELODY
   GLOUTON, AND DAWN JONES,

                           Defendants.


                                            JUDGMENT

         This action having come before the court, Honorable Timothy C. Batten, Sr., United States

District Judge, for consideration of defendants motion to dismiss, and the court having granted said

motion, it is

         Ordered and Adjudged that the action be, and the same hereby is, dismissed.

Dated at Atlanta, Georgia, this 9th day of June, 2021.

                                                                  JAMES N. HATTEN
                                                                  CLERK OF COURT

                                                           By:     s/ D. Barfield
                                                                    Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
June 9, 2021
James N. Hatten
Clerk of Court

By: s/ D. Barfield
       Deputy Clerk
